Citation Nr: 1225843	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  06-05 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left hip disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service in May and June 1979 in the U.S. Marine Corps, and from March to September 1982 in the U.S. Army.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which addressed only the issue of service connection for a left hip disorder, claimed as due to or aggravated by his service-connected residuals of a chronic right hip strain.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

Historically, the Veteran initiated an appeal of a November 2002 rating decision which denied service connection for a right hip disorder and paranoid schizophrenia but, subsequently, a July 2004 rating decision granted service connection for paranoid schizophrenia which was assigned an initial 70 percent disability rating and also granted service connection for a chronic right hip strain, which was assigned a initial noncompensable disability evaluation, all effective February 1, 2002.  Although notified of that decision the Veteran did not appeal either the disability ratings assigned or the effective dates by filing a Notice of Disagreement (NOD).  

A November 2009 rating decision denied service connection for a neck disability and for a low back disability.  The Veteran was notified of that decision by RO letter of November 3, 2009.  

In a May 24, 2010, letter the RO acknowledged receiving an NOD to the November 2009 denial of service connection for a neck disability and a low back disability.  Several days later, in May 2010 a Supplemental Statement of the Case (SSOC) addressed service connection for a left hip disability and entitlement to a compensable rating for the service-connected chronic right hip strain.  

A November 20, 2010, SOC addressed service connection for a neck disability and a low back disability (claimed as due to the service-connected right knee disability). 

An April 2011 rating decision granted service connection for residuals of bipartite patella of each knee, with each knee assigned an initial 10 percent rating.  Service connection was denied for asthma (claimed as a respiratory condition, to include fluid and bone fragments); coronary artery disease (claimed as heart attacks and bone fragments); and a rib condition (claimed as a cracked rib).  Adjudication of the claims for service connection for a bilateral ankle condition, a bilateral foot condition, and an increased rating for paranoid schizophrenia was deferred  

VA Form 9, Appeal to the Board, was received in March 2011.  However, this was more than one year after the notification, by letter of November 3, 2009, of the original denials of service connection for disabilities of the neck and low back, and more than 60 days after the issuance of the November 29, 2010, SOC.  Accordingly, the VA Form 9 was not timely for the purpose of perfecting an appeal from the November 2009 denials of service connection for disabilities of the neck and low back.  See 38 U.S.C.A. § 7105(a), (c), (d) (West 2002) (appellate review is initiated by an NOD and completed by a Substantive Appeal after an SOC is furnished); 38 C.F.R. §§ 20.200 (an appeal consists of a timely filed NOD and, after an SOC, a timely filed Substantive Appeal) and 20.302(b) (a Substantive Appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the SOC, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later) (2011).  

The matter of whether the Veteran perfected the appeals for service connection for neck and low back disabilities by the timely filing of a Substantive Appeal are separately appealable issues.  See generally 38 C.F.R. § 19.34 (2011).  Thus, if the Veteran feels that he has, in fact, perfected an appeal in a timely manner he should assert this with the RO in the first instance.  

Subsequently, a November 2011 rating decision granted service connection for a bilateral foot strain, which was assigned an initial 10 percent rating but denied service connection for a bilateral ankle disability.  Entitlement to a rating in excess of 70 percent for paranoid schizophrenia was denied.  The Veteran did not appeal the November 2011 rating decision.  

In December 2011 VA Form 21-8940, was received in which the Veteran requested a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).  

The Veteran testified at a January 2012 travel Board hearing before the undersigned Veterans Law Judge, sitting at Philadelphia, Pennsylvania.  At that time testimony was taken as to the claim for service connection for a left hip disorder.  Testimony was also taken as to the severity of the service-connected right hip disorder and the matter of whether the Veteran's service-connected disabilities precluded obtaining and retaining substantially gainful employment (TDIU rating).  

Although a May 2010 SSOC addressed, in part, entitlement to a compensable rating for the service-connected right hip disorder, since the unappealed July 2004 initial assignment of a noncompensable disability rating for the service-connected chronic right hip strain, no rating decision has specifically addressed, much less denied, entitlement to a compensable disability evaluation for that disorder.  So, there has been no rating decision denying a compensable rating for the service-connected right hip disorder which could be appealed.   Thus, that matter is not now before the Board.  See 38 C.F.R. § 19.31(a) (in no case will an SSOC be used to announce decisions by the RO's on issues not previously addressed in an SOC, or to respond to a NOD on newly appealed issues not addressed in an SOC). 

Similarly, there has been no rating decision denying entitlement to a TDIU rating.  Accordingly, the claims for a compensable rating for residuals of a chronic right hip strain and entitlement to a TDIU rating must be referred to the RO because inasmuch as they have not been adjudicated by the RO the Board does not have jurisdiction over these issues.  

At the travel Board hearing the Veteran and his representative appeared to desire to reopen the Veteran's previously denied claim for service connection for coronary artery disease.  See pages 16 and 17 of the transcript.  This matter is referred to the RO for appropriate action.  

Also, correspondence from the Veteran indicates that he may disagree how much was being withheld from his disability compensation during his incarceration and, also, that he may wish to have some amount of disability compensation apportioned to his former wife.  These matters are also referred to the RO for clarification.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the travel Board hearing the Veteran testified that he had been recently released from incarceration and resided at a half-way house.  His release was supervised and he was allowed out only on passes.  Pages 4 and 5.  He contended that he could not work due to his service-connected schizophrenia and orthopedic disabilities.  There was no condition to his release from incarceration that he either work or seek work.  Page 6.  He had last worked in 1994.  After that he had received Social Security Administration (SSA) disability benefits due to his schizophrenia and a slipped lumbosacral disc.  Page 7.  The time he could stay at the half-way house was limited to 6 months, of which only 3 month time was left, but he might make parole in the near future.  Pages 9 through 11.  

The Veteran testified that his service-connected right hip disorder made walking very difficult.  He could not walk a full block and had difficulty climbing stairs.  His impaired right hip caused him to over-compensate, resulting in left hip disability.  Page 12.  For a while, about 5 years during his incarceration, he had had to use a walker but now used a back brace and a walking cane.  Page 13.  During his incarceration a physician, Dr. Behensky, had told the Veteran that his left hip disability was due to his right hip impairment.  Dr. Behensky had even written something down about this.  Page 14.  It was requested that the record be held open while an attempt was made to obtain the relevant record(s) from Dr. Behensky.  The Veteran indicated that the records might have been made while he was at "SCI Dallas" where Dr. Behensky was located but that the Veteran had been transferred to a hospital jail a Laurel Highlands in Somerset, Pennsylvania.  Pages 15 and 16.  Dr. Behensky has seen the Veteran for his heart condition in 2009 and 2010.  Page 17.  

The Veteran's limitations during his incarceration were no lifting and no sports but only passive sports, and during that time he was on quite a few medications.  The Veteran's representative requested that a VA opinion be obtained as to any relationship between the Veteran's service-connected right hip disorder and his claimed left hip disorder.  Page 18.  The Veteran felt that his right hip disability had worsened since his last VA rating examination in 2002.  He had weakness, fatigability and pain on use of his right hip.  Pages 19 and 20.  He would be willing to attend a VA examination.  He could walk without a cane or walker for about half an hour.  If he were not allowed to sit and rest, he would only be able to walk about a block.  His condition had progressively worsened over the last 8 to 10 years and he still took many medications.  Page 20.  He took anti-inflammatory medication.  Page 21.  The Veteran indicated that he would seek to obtain his medical records during his period of incarceration, including the opinion of Dr. Behensky.  The presiding VLJ indicated that VA would lend assistance in attempting to obtain such records.  Pages 22 through 24.   It was agreed to hold the record open for 60 days to allow the Veteran to obtain the relevant records.  Page 26.  

The Veteran has not been afforded a VA examination to determine whether the claimed left hip disorder is related in any manner, as claimed by the Veteran, to his service-connected chronic right hip strain.  Thus, to facilitate adjudication of this matter, he should either be afforded a VA examination for that purpose or, if due to incarceration an examination cannot be arranged, the claim files should be reviewed to obtain a medical opinion in this matter.  38 U.S.C.A. § 5103A(a)(1) - (2) (West 2002) and 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79, 82 (2006).  

Accordingly, the case is REMANDED for the following action:


1.  Contact the Veteran and ask that he provide as much detailed information concerning the inclusive dates of treatment or evaluation of disability of his hips during his incarceration and the complete addresses of the places of such treatment, or where the records are now kept.  

Attention should be given to attempting to obtain a putative medical statement or report of Dr. Behensky concerning the etiology of the Veteran's left hip disability vis-à-vis his service-connected chronic right hip strain.  

The Veteran should be requested to execute and return the necessary release(s) to obtain such records.  If obtained, those records should be associated with the claim files.  

2.  Arrange for the Veteran to be afforded a VA examination to obtain a medical opinion as to the nature and etiology of any claimed left hip disorder.  If,  however, the Veteran has been re-incarcerated such that an examination cannot be arranged, then the claim files should be reviewed to obtain a medical opinion as to the nature and etiology of any claimed left hip disorder.  

The Veteran's claims folders should be available to and reviewed in conjunction with rendering any opinion.   

The examiner or evaluating medical personnel should express an opinion as to whether it is more likely, less likely, or at least as likely as not that the Veteran has a current left hip disability and, if so, whether it was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected right hip disability, or his now service-connected disabilities of the knees or service-connected bilateral foot strains, or any combination of the foregoing service-connected disorders, acting together in concert.  

If it is found that the Veteran has a left hip disorder that is aggravated by any of his service-connected disabilities, including any combination of the service-connected disabilities, acting together in concert, an opinion should be expressed, if possible, quantifying the degree of aggravation, if possible.  

The examiner or evaluating medical personnel is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility," rather it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  More likely than not, and as likely as not, support the contended causal relationship; whereas, less likely than not weighs against the claim.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If no opinion can be rendered without resort to speculation please so state and provide the rationale therefor. 

3.  Then readjudicate the claim in light of the additional evidence obtained.  If any benefit sought is not granted, send the Veteran and his representative an SSOC and give them time to respond to it before returning the case to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

